Citation Nr: 1420879	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Board remanded the instant matters.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals an October 2013 VA Disability Benefits Questionnaire report; such report was considered in the November 2013 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file are duplicative of those contained in the VBMS paperless claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.

2.  Tinnitus was not shown to be causally or etiologically related to any disease, injury, or incident during service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the June 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for tinnitus and bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

Moreover, based on the foregoing, the Board determines that the AOJ (here, the AMC) has substantially complied with its August 2013 remand directives by obtaining etiological opinions as applicable to the instant claims that addressed the specific contention of the Veteran regarding a notch at 6000 Hertz, and, as such, no further action is necessary in this regard.  Moreover, the October 2013 VA examiner detailed the complete audiometric test results from the May 2010 VA audiology examination, to include results at 6000 and 8000 Hertz.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268  ) (violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims.

The Veteran was afforded multiple VA examinations in in order to adjudicate his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, the Board notes that the May 2010 and October 2013 VA examiners offered an etiological opinion as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss and tinnitus.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

 Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As relevant to the service connection claims decided herein, to the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159.  

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he has asserted were incurred as a result of his exposure to noise during service.  In this regard, the Veteran has asserted that he was exposed to noise from 102 howitzers and gunfire.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Field Artillery Basic.  A comparable MOS of cannon crewmember is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing as having a high probability of noise exposure.  Additional service personnel records show that he participated in the Winter/Spring 1970 and Thirteenth Campaign Unnamed.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  That fact notwithstanding, the Board also finds that the record presents no basis for the grant of service connection for bilateral hearing loss or tinnitus.

The service treatment records do not reflect any complaints, treatments, or findings related to hearing loss or tinnitus.  In fact, the Veteran's hearing was within normal limits at the April 1969 enlistment examination and the August 1971 discharge examination.  

The Board has first considered whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested such to a degree of 10 percent within the one year following his active duty service discharge in September 1971.  As such, presumptive service connection is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Post-service clinical evidence reveals that the first time the Veteran is shown to have hearing loss or tinnitus is in May 2010, when he was seen for an audiology examination.  

A May 2010 VA audiology examination report reflected the Veteran's complaints of hearing loss that dated back to when he was in service and that he had noticed ringing in his ears during service.  A family history of hearing loss, otosurgeries, recent ear infections or the use of ototoxic drugs were denied.  In-service noise exposure was reported to include 102 howitzers and gunfire with available hearing protection.  Post-service noise exposure was reported to include work in an aluminum factor for three years and maintenance work in a parks department beginning in 1975.  Recreational noise exposure was reported to include target shooting approximately once per month and hunting during deer season since service.  Following an examination and a review of the Veteran's claims file, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to service as normal hearing at enlistment and separation was indicated and the Veteran denied hearing loss upon his separation questionnaire.  The examiner further reasoned that there were no documented complaints of hearing loss or tinnitus in the service treatment records.

An April 2011 VA audiology opinion noted that although there was a slight difference between the audiometric data at service entrance and discharge, the Veteran's hearing was normal bilaterally and a significant threshold shift did not exist.  The audiologist noted that it was commonly accepted that variations of pure tone responses do not always reflect changes in hearing as variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors and equipment issues.  The audiologist noted that minimal pure tone differences when comparing entry and exit hearing tests do not always reflect hearing loss.  The audiologist opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to service as the claims file was negative for complaints of tinnitus and evidence of acoustic damage.

An October 2013 VA Disability Benefits Questionnaire (DBQ) report reflected the Veteran's complaints of in-service noise exposure from artillery.  Following service, he worked in a factory for four years and for a parks department for 35 years, where he used lawn movers and power tools.  He also reported that he was a hunter and that he used to shoot recreationally.  With regards to his tinnitus, he reported that it began shortly after service.  Following an examination and a review of the Veteran's claims file, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of an event in service as his separation audiogram indicates that his hearing was well within normal limits, that there was no significant threshold shift between service entrance and separation and that he denied ear trouble at service separation.  The examiner further noted that the Veteran's separation audiometric evaluation did not show a characteristic notch at 6000 Hertz as the frequency above 6000 Hertz (i.e. 8000 Hertz) was not tested and the thresholds at 6000 Hertz were well within normal limits for each ear so a significant recovery at 8000 Hertz would not have been likely had it been tested.  The examiner further opined that it was more likely that the Veteran's denial of ear trouble and hearing loss at service separation was accurate as compared to his current statements that such symptoms began when he left service.  The examiner noted that while noise exposure has been conceded, no hearing loss or tinnitus were present at service separation and that current studies, such as the 2005 Institute of Medicine report, do not agree with the concept of delayed onset of hearing loss due to noise exposure.  Finally, the examiner reported that the May 2010 audiological evaluation tested through 8000 Hertz and listed the results at 6000 and 8000 Hertz for each ear.  With regards to the claimed tinnitus, the examiner reasoned that the Veteran had denied ear trouble at service discharge and that his hearing was well within normal limits at service separation, suggesting that acoustic trauma had not occurred.  Finally, the examiner noted that while hearing loss and tinnitus may have a common cause, one does not cause the other.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Indeed, as will be further discussed herein, chronic hearing loss and/or tinnitus were not shown during service or for at least 39 years after service and there is no evidence of continuity of related symptomatology after service.  

While the medical evidence of record shows that the Veteran has diagnoses of bilateral hearing loss and tinnitus, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the October 2013 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service as he had reported the onset of tinnitus after service, his hearing at service discharge was found to be normal, and the current studies do not agree with the concept of delayed onset of hearing loss due to noise exposure.  The examiner further determined that the Veteran had not displayed the characteristic notch at 6000 Hertz.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   Similarly, the April 2011 audiologist found that the Veteran's hearing loss and tinnitus were not at least as likely as not related to service as the record did not show evidence of acoustic damage during service and provided a detailed explanation for variations in pure tone responses.  Accordingly, as the probative evidence of record demonstrates that the current bilateral hearing loss and tinnitus are not related to service, service connection is not warranted.  There are no other contrary medical opinions of record.

The Board notes the opinion of the May 2010 VA examiner determined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to service as his hearing was found to be normal at separation, that he denied hearing loss upon his separation questionnaire and that there were no documented complaints of hearing loss or tinnitus in his records.  However, this examiner did comment on the Veteran's reports of in-service injury and appeared to rely entirely on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements).  This opinion is therefore being afforded little, if any, probative weight.

The Board notes that the Veteran and his representative have generally contended that the Veteran's bilateral hearing loss and tinnitus are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his exposure to noise during service as well as current manifestations of bilateral hearing loss and tinnitus, and his representative is competent to describe his observations of the Veteran's current manifestations of such disorders, the Board accords such statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss and tinnitus requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.  

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between the Veteran's purported in-service noise exposure and his claimed bilateral hearing loss and tinnitus.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed bilateral hearing loss and tinnitus.  Therefore, the Board accords greater probative weight to the opinions of the VA examiners. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced bilateral hearing loss and tinnitus since service in conjunction with this appeal.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran has alleged that he has suffered from bilateral hearing loss and tinnitus since service, he denied hearing loss, running ears or ear trouble in an August 1971 discharge Report of Medical History.  Moreover, the Veteran denied that he ever had any injury or illness other than those noted in the examination in the August 1971 discharge Report of Medical History.  During his May 2010 VA examination, the Veteran reported that his hearing loss began during service and that he first noticed ringing in his ears during service.  In an October 2013 VA examination, the Veteran reported that his tinnitus began shortly after service and that his hearing loss began during service.  Finally, he indicated in his January 2010 claim that bot his hearing loss and tinnitus began during service.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding the in-service onset and post-service continuity of symptomatology to be not credible.

Finally, the Board notes the argument of the Veteran's representative in its November 2013 Informal Hearing Presentation that service connection for tinnitus and hearing loss should be granted based solely on the Veteran's subjective reports of symptoms.  The Board notes that while tinnitus is the type of disability that the Veteran is competent to establish on the basis of his own assertions, hearing loss is not and requires audiometric testing in accordance with VA regulations.  See 38 C.F.R. § 3.385; see, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, even when accepting the assertions of the Veteran as to the presence of tinnitus, a nexus between such a condition and service must be established with competent evidence.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   As discussed above, neither the Veteran nor his representative are competent to opine as to the etiology of the claimed tinnitus and bilateral hearing loss.  See Jones, supra.  This argument is therefore without merit.  

Therefore, the Board finds that bilateral hearing loss and tinnitus were not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service noise exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


